         Case 5:18-cv-00605-JKP Document 49 Filed 06/05/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DENICE LEE, A/N/F JS, A TODDLER,

              Plaintiff,

v.                                                                No. SA-18-CV-00605-JKP

UNITED STATES OF AMERICA,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       This matter came before the Court on June 4, 2020, for hearing upon Defendant’s Motion

for Summary Judgment (ECF No. 38). Upon due consideration of Defendant’s motion, the

pleadings and evidence on record, and the arguments of the parties, the Court denies the motion.

                                       BACKGROUND

       Plaintiff Denice Lee (“Lee”) initiated this action against the United States pursuant to the

Federal Tort Claims Act (“FTCA”) on June 18, 2018. ECF Nos. 1, 6. Lee asserts a cause of

action for medical malpractice negligence.

       JS, a minor, was born on December 2, 2015, to Denice Lee and Kendall L. Smith

(“Smith”). ECF No. 6 ¶ 10. Lee is deaf, and Smith has bilateral retinoblastoma, a heritable form

of eye cancer which causes tumors to form within the eye. Id. Smith’s retinoblastoma meant that

JS had a 50% chance of inheriting the disease and developing tumors. Id.

       JS underwent child checks at Communicare on December 11, 2015, December 16, 2015,

February 10, 2016, and April 15, 2016. Id. ¶ 12. At the April 15, 2016 appointment, Lee

complained JS’s eyes were turning outward. Id. JS was then referred for ophthalmologic

consultation and diagnosed with bilateral retinoblastoma on or about April 28, 2016. Id. ¶¶ 12-
          Case 5:18-cv-00605-JKP Document 49 Filed 06/05/20 Page 2 of 6




13. Treatment for retinoblastoma includes intraarterial chemotherapy, cryotherapy, and laser

treatments. Id. ¶ 13. These treatments may extend for a patient’s lifetime and despite treatment,

blindness may result. Id. ¶ 14.

       Lee alleges negligence led to a delay in diagnosing JS’s retinoblastoma and subsequently

led to damage to JS’s eyes, pain and suffering, and the requirement of significant medical

treatment, both in the past and in the future. Id. ¶ 17.

                                       LEGAL STANDARD

       The Court will grant summary judgment if the record shows there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). A dispute is “genuine” if the evidence is sufficient for a reasonable jury to return a

verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Bayle v. Allstate Ins. Co., 615 F.3d 350, 355 (5th Cir. 2010). “A fact is material only if

its resolution would affect the outcome of the action.” Wiley v. State Farm Fire & Cas. Co., 585

F.3d 206, 210 (5th Cir. 2009).

       The moving party bears the initial burden of informing the court of the basis for the

motion and of identifying those portions of the record which demonstrate the absence of a

genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Adams v.

Travelers Indem. Co., 465 F.3d 156, 163 (5th Cir. 2006). Once the moving party meets this

burden, the nonmoving party must “go beyond the pleadings” and designate competent summary

judgment evidence “showing that there is a genuine [dispute] for trial.” Adams, 465 F.3d at 164;

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585–87 (1986). The

parties may satisfy their respective burdens by “tendering depositions, affidavits, and other

competent evidence.” Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir. 1992).



                                                   2
         Case 5:18-cv-00605-JKP Document 49 Filed 06/05/20 Page 3 of 6




       When ruling on a motion for summary judgment, the Court must view all facts and

inferences in the light most favorable to the nonmoving party and resolve all disputed facts in

favor of the nonmoving party. Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir.

2005). A court “may not make credibility determinations or weigh the evidence” in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000); Anderson, 477 U.S. at 254–55. However, when the nonmoving party fails “to address or

respond to a fact raised by the moving party and supported by evidence, the court may consider

the fact as undisputed” and “[s]uch undisputed facts may form the basis for a summary

judgment.” Broadcast Music, Inc. v. Bentley, Civil Action No. SA-16-CV-394-XR, 2017 WL

782932, at *2 (W.D. Tex. Feb. 28, 2017).

                                         DISCUSSION

       Defendant’s motion for summary judgment presents two arguments: (1) Lee cannot prove

a breach by the treating physicians in this case because she cannot establish that Dr. Switzer was

aware of the history of retinoblastoma and (2) Lee cannot present evidence on exactly what

harm, if any, was proximately caused by the alleged malpractice. ECF No. 38 at 3.

1. Family history of retinoblastoma

       To satisfy its initial burden of informing the court of the basis for the motion, Defendant

states there are two standards of care with respect to retinoblastoma. ECF No. 38 at 4. When

there is no family history or reason to suspect any heightened risks, the standard of care is to

perform a red reflex test to look for abnormalities in the eye. Id. When a family history of

retinoblastoma is known, the child should be regularly examined by an ophthalmologist starting

at birth. Id. Defendant contends before the treating physicians knew of this family’s history of

retinoblastoma, they consistently performed red reflex tests. Id. Defendant further contends that



                                                3
          Case 5:18-cv-00605-JKP Document 49 Filed 06/05/20 Page 4 of 6




immediately upon learning of the family history, the treating physicians referred JS to an

ophthalmologist. Id. at 5.

        To demonstrate the absence of a genuine dispute of material fact, Defendant states the

parties’ experts agree that the physicians were not aware of any family history of retinoblastoma

before the April 2016 visit and the evidence confirms JS’s mother attended the first visits alone

and gave her own family history, but not that of JS’s father. Id.

        To satisfy her burden to show a genuine dispute for trial, Lee designates her expert

witness’s opinion. Dr. David A. Plager’s expert opinion states: “The family has indicated that

they told their primary care providers on multiple occasions about the father’s bilateral

retinoblastoma before, around the time of, and after the birth of the child, but that they were

reassured that the eyes were fine and no reason for further investigation.” ECF No. 40-3. Dr.

Switzer, the treating physician for JS’s first two visits, testified in his deposition that “no family

history of retinoblastoma was given” and Lee attended JS’s appointments alone. ECF No. 39-9 at

114. Lee testified in her deposition she and Smith attended JS’s first visit to Dr. Switzer. ECF

40-4 at 25, 29. Lee testified that at JS’s first visit Smith interpreted for her, she told Dr. Switzer

that JS’s father (Smith) had an eye condition and JS needed to be checked, and Dr. Switzer said

“fine.” Id. at 25-27.

        The evidence consisting of expert witness Plager’s expert report, Dr. Switzer’s deposition

testimony, and Lee’s deposition testimony reveal genuine disputes of material fact on the issue

of whether Dr. Switzer was aware of the history of retinoblastoma. In light of this conflicting

deposition testimony, determination of whether and when the treating physicians were told about

the family history of retinoblastoma will require making credibility determinations and weighing

evidence. Reeves, 530 U.S. at 150; Anderson, 477 U.S. at 254–55. The fact finder must



                                                  4
          Case 5:18-cv-00605-JKP Document 49 Filed 06/05/20 Page 5 of 6




determine these factual disputes. For this reason, Defendant is not entitled to summary judgment

as a matter of law on this basis.

2. Harm proximately caused by the alleged malpractice

       Next, Defendant contends it is entitled to summary judgment as a matter of law because

Lee cannot present evidence on exactly what harm, if any, was proximately caused by the

alleged medical malpractice.

       To satisfy her summary judgment burden, Lee presents the expert witness report of Dr.

David A. Plager. In his report, Dr. Plager opines the diagnosis of retinoblastoma could have been

made earlier and the tumors would have been smaller with an earlier diagnosis and the visual

outcome would likely have been better. Specifically, Dr. Plager states the family indicated they

told their primary care providers on multiple occasions about Smith’s bilateral retinoblastoma

and opines any child of Smith needs to be referred for ophthalmologic examination as soon as

practicable after birth. Further, Dr. Plager states, it is unlikely JS had normal red reflex tests at

each of the well visits and the macular tumor(s) in this baby would have been quite evident with

a properly performed red reflex test.

       Given Lee’s statement she told the doctors of the family history and after review of the

medical records, Dr. Plager states, “the standard of care to refer the offspring of a patient with

bilateral retinoblastoma to an ophthalmologist skilled in detecting retinoblastoma as soon as

practicable after birth and the failure to perform an accurate red reflex test of an infant at birth

and at well baby checks were not met in this case. The breaches in the standard of care caused

subsequent delay in diagnosis allowing for further tumor growth and subsequent damage to the

retina and the child’s ultimate visual outcome.” ECF No. 40-3 at 1-2.




                                                 5
          Case 5:18-cv-00605-JKP Document 49 Filed 06/05/20 Page 6 of 6




       Accepting this evidence as true and drawing all justifiable inferences in her favor, the

Court concludes Lee presented evidence which creates a triable issue on what harm was

proximately caused by the alleged malpractice. Consequently, Defendant is not entitled to

summary judgment on this basis.

                                       CONCLUSION

       For the reasons stated above, Defendant United States of America’s Motion for Summary

Judgment (ECF No. 38) is DENIED.

       This matter is set for status conference on June 18, 2020 at 11:00 AM via video

conference. The video conference link and instructions may be requested from Magda Muzza,

Courtroom       Deputy.    She     can     be       reached   at     (210)    244-5021      or

Magda_Muzza@txwd.uscourts.gov. Participants should test the video conference link 24 hours

prior to the conference.

       It is so ORDERED.

       SIGNED this 5th day of June 2020.



                                    JASON PULLIAM
                                    UNITED STATES DISTRICT JUDGE




                                                6
